DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of SEQ ID NO:7, hematocrit level greater than normal, modification of a glycosylated amino acid, and anemia resulting from chronic renal disease or renal failure in the reply filed on 4/28/22 is acknowledged.  The traversal is on the ground(s) that would not impose a serious search burden to search all of the species.  This is not found persuasive because each protein has a unique sequence, and each of the diseases and measurements made require specific, independent steps from the other possible diseases and measurements. Therefore, each of the species requires unique search queries and will require review of prior art that would not overlap with another species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1-44 are cancelled. New claims 45-71 are added. Claims 45-71 are pending. Claims 48-53, 55-59, 61-63, 67-68, 70-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/28/22. Claims 45-47, 54, 60, 64-66, and 69 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 12/29/20 has been considered.  A signed copy is enclosed. The referenced lined through were not considered because the references were not provided, or a proper citation was not provided that included publication year. 
The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, references cited in a Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 

Specification
The abstract of the disclosure is objected to because the abstract contains acronyms and/or abbreviations that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b).

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1. Claims 45-47, 54, 60, 64-66, and 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Sherman et al (US 7,988,973 B2; filed 12/18/07; published 8/2/11) in view of Parfrey (American Journal of Kidney Diseases, Vol. 47, Issue 1, p. 171-173, Jan. 1, 2006). 
The applied ‘973 reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§  706.02(l)(1) and 706.02(l)(2). 
The instant claims are drawn to a method for treating a disorder in a subject comprising administering an ActRIIa polypeptide of SEQ ID NO:2, 3, or 7, wherein the elected species is SEQ ID NO:7. Applicant has indicated that this polypeptide is capable of inhibiting both activin and GDF11, which are required by claim 69. The subject is monitored for criteria such as a hematocrit level greater than normal, wherein when this condition is met, the number of dose will be reduced and/or administration of a further dose delayed. The elected species for the disorder is anemia, and Applicant has also elected anemia associated with chronic renal disease or chronic renal failure as a sub-species of disorder. The polypeptide can be a fusion protein comprising an immunoglobulin Fc domain, and can comprise one or more modifications such as glycosylation of an amino acid. 
Regarding the limitations of claim 45-47, 54, and 66, Sherman et al claim a method for treating anemia comprising a polypeptide identical to instant SEQ ID NO:7 (see e.g. Sherman SEQ ID NO:7, and claim 1 and 13-14). After administration, clinically observable metrics such as hematocrit, red blood cell counts, and hemoglobin measurements can be measured after administration (see e.g. Figure 10, 11, and 12, and column 30, for example). The measurement can include hematocrit (see e.g. column 30, Figure 4 for example), and in fact Example 2 of Sherman measures hematocrit after ActRIIa-hFc administration in non-human primates (see e.g. column 36-37). Sherman et al recognize that after administration the measurements can be taken to evaluate the effect of the agent on the levels of the red blood cells and other parameters (see e.g. column 5 and 30)
Regarding the limitations of claim 60, Sherman et al teach that the anemia can be associated with chronic renal disease  (see e.g. claim 22 and 27, and columns 2 and 29). 
Regarding the limitations of claim 64, Sherman et al teach that the ActRIIa polypeptide can be a fusion protein (see e.g. column 9), and can include ActRIIa-hFc (see e.g. Example 1), which is shown to comprise the sequence of instant SEQ ID NO:3 (see also e.g. claims 3 and 4). 
Regarding the limitations of claim 65, Sherman et al teach that the polypeptide can be modified by a glycosylated amino acid (see e.g. column 17, claim 5). 
Regarding the limitations of claims 69, Sherman et al confirm that this sequence would bind activin and GDF11 (see column 36, and claim 37).  The polypeptide is structurally identical to the required polypeptide, and would inherently have the required function of binding to and inhibiting the required ligands.
Sherman et al do not disclose reducing and/or delaying doses of the polypeptide upon a determination that the subject that has a hematocrit level higher than normal as recited in instant claim 45-47 and 54.  
Parfrey teaches that prescribing EPO to patients with higher hemoglobin levels must take into account potential adverse outcomes including higher vascular access clotting and significantly higher cerebrovascular events (see e.g. page 172). Patients with higher hematocrit numbers experienced excess vascular access clotting and loss than in lower hematocrit groups (see e.g. page 172). The lack of benefit, potential increased risk for thrombogenic events, and high cost of small improvements in quality of life cannot be recommended for patients that have high hemoglobin (see e.g. page 173). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the measurements of Sherman et al to inform decisions regarding future dosing with ActRIIa polypeptides. Stimulating red blood cell production can cause higher hematocrit levels as indicated by Sherman. Because of the excessive quantities of red cells, the blood is usually thick, and its flow is retarded; it sometimes clots in the blood vessels (thrombosis) of the heart, the brain, or the extremities with serious consequence (see e.g. Parfrey). Sherman et al teaches that ActRIIa polypeptides, when administered, are effective to increase red blood cells in vivo (see columns 2 and 8). A medical professional would be motivated to monitor for increased red blood cell production as shown by hematocrit, upon administration of ActRIIa polypeptides, with the goal to control red blood cell levels to prevent the physiological symptoms associated with increased red blood cell mass. One of skill in the medical field would appreciate that monitoring red blood cells counts after administration of an agent known to cause erythrocytosis would provide useful information to guide dosing so that adverse side effects are minimized, and to identify development of secondary pathologies associated with the treatment. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to monitor red blood cell levels after administration of ActRIIa polypeptides in Sherman, since agents known to stimulate red blood cell production have been known to produce thrombotic events and other pathologies. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. As established by Parfrey, one of skill in the art would have known at the time of the invention that stimulating erythropoiesis with an exogenous agent to a high level of hematocrit could lead to blood clotting events. Knowing that abnormally high red blood cells numbers would produce clinical symptoms and possibly lead to life threatening conditions including blood clots due to thickening of the blood, one of skill in the art would be able to apply the known monitoring of red blood cell counts to monitor the status of patients that are receiving a therapeutic that stimulates red blood cell production such as ActRIIa. One of skill in the art would recognize the benefits of applying a known technique of monitoring red blood cells to guide dosing of the agent in order to maintain therapeutic benefits while preventing associated adverse events. 


2. Claims 45-47, 54, 60, 64-66, and 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Sherman et al (US 8,007,809 B2; filed 9/29/08; priority date 12/18/06; published 8/30/11) in view of Parfrey (American Journal of Kidney Diseases, Vol. 47, Issue 1, p. 171-173, Jan. 1, 2006). 
The applied ‘809 reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§  706.02(l)(1) and 706.02(l)(2). 
The instant claims are drawn to a method for treating a disorder in a subject comprising administering an ActRIIa polypeptide of SEQ ID NO:2, 3, or 7, wherein the elected species is SEQ ID NO:7. Applicant has indicated that this polypeptide is capable of inhibiting both activin and GDF11, which are required by claim 69. The subject is monitored for criteria such as a hematocrit level greater than normal, wherein when this condition is met, the number of dose will be reduced and/or administration of a further dose delayed. The elected species for the disorder is anemia, and Applicant has also elected anemia associated with chronic renal disease or chronic renal failure as a sub-species of disorder. The polypeptide can be a fusion protein comprising an immunoglobulin Fc domain, and can comprise one or more modifications such as glycosylation of an amino acid. 
Regarding the limitations of claim 45-47, 54, and 66, Sherman et al claim a method for treating anemia comprising a polypeptide identical to instant SEQ ID NO:7 (see e.g. Sherman SEQ ID NO:7, and claim 1 and 24-27). After administration, clinically observable metrics such as hematocrit, red blood cell counts, and hemoglobin measurements can be measured after administration (see e.g. Figure 10, 11, and 12, and column 8, 30, and Example 2, for example). The measurement can include hematocrit (see e.g. column 8, 30, Example 2, Figure 4 for example), and in fact Example 2 of Sherman measures hematocrit after ActRIIa-hFc administration in non-human primates (see e.g. column 37). Sherman et al recognize that after administration the measurements can be taken to evaluate the effect of the agent on the levels of the red blood cells and other parameters (see e.g. column 16 and 30)
Regarding the limitations of claim 60, Sherman et al teach that the anemia can be associated with chronic renal disease  (see e.g. claim 32, and columns 2 and 30). 
Regarding the limitations of claim 64, Sherman et al teach that the ActRIIa polypeptide can be a fusion protein (see e.g. column 19), and can include ActRIIa-hFc (see e.g. Example 1), which is shown to comprise the sequence of instant SEQ ID NO:3 (see also e.g. claims 1, 13 and 44). 
Regarding the limitations of claim 65, Sherman et al teach that the polypeptide can be modified by a glycosylated amino acid (see e.g. column 4). 
Regarding the limitations of claims 69, Sherman et al confirm that this sequence would bind activin and GDF11 (see column 36, and claim 1, 17, and 37).  The polypeptide is structurally identical to the required polypeptide, and would inherently have the required function of binding to and inhibiting the required ligands.
Sherman et al do not disclose reducing and/or delaying doses of the polypeptide upon a determination that the subject that has a hematocrit level higher than normal as recited in instant claim 45-47 and 54.  
Parfrey teaches that prescribing EPO to patients with higher hemoglobin levels must take into account potential adverse outcomes including higher vascular access clotting and significantly higher cerebrovascular events (see e.g. page 172). Patients with higher hematocrit numbers experienced excess vascular access clotting and loss than in lower hematocrit groups (see e.g. page 172). The lack of benefit, potential increased risk for thrombogenic events, and high cost of small improvements in quality of life cannot be recommended for patients that have high hemoglobin (see e.g. page 173). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the measurements of Sherman et al to inform decisions regarding future dosing with ActRIIa polypeptides. Stimulating red blood cell production can cause higher hematocrit levels as indicated by Sherman. Because of the excessive quantities of red cells, the blood is usually thick, and its flow is retarded; it sometimes clots in the blood vessels (thrombosis) of the heart, the brain, or the extremities with serious consequence (see e.g. Parfrey). Sherman et al teaches that ActRIIa polypeptides, when administered, are effective to increase red blood cells in vivo (see columns 2 and 8). A medical professional would be motivated to monitor for increased red blood cell production as shown by hematocrit, upon administration of ActRIIa polypeptides, with the goal to control red blood cell levels to prevent the physiological symptoms associated with increased red blood cell mass. One of skill in the medical field would appreciate that monitoring red blood cells counts after administration of an agent known to cause erythrocytosis would provide useful information to guide dosing so that adverse side effects are minimized, and to identify development of secondary pathologies associated with the treatment. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to monitor red blood cell levels after administration of ActRIIa polypeptides in Sherman, since agents known to stimulate red blood cell production have been known to produce thrombotic events and other pathologies. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. As established by Parfrey, one of skill in the art would have known at the time of the invention that stimulating erythropoiesis with an exogenous agent to a high level of hematocrit could lead to blood clotting events. Knowing that abnormally high red blood cells numbers would produce clinical symptoms and possibly lead to life threatening conditions including blood clots due to thickening of the blood, one of skill in the art would be able to apply the known monitoring of red blood cell counts to monitor the status of patients that are receiving a therapeutic that stimulates red blood cell production such as ActRIIa. One of skill in the art would recognize the benefits of applying a known technique of monitoring red blood cells to guide dosing of the agent in order to maintain therapeutic benefits while preventing associated adverse events. 


3. Claims 45-47, 54, 60, 64-66, and 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Sherman et al (US 8,895,016 B2; filed 6/26/09; priority date 12/18/06; published 11/25/14) in view of Parfrey (American Journal of Kidney Diseases, Vol. 47, Issue 1, p. 171-173, Jan. 1, 2006). 
The applied ‘016 reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§  706.02(l)(1) and 706.02(l)(2). 
The instant claims are drawn to a method for treating a disorder in a subject comprising administering an ActRIIa polypeptide of SEQ ID NO:2, 3, or 7, wherein the elected species is SEQ ID NO:7. Applicant has indicated that this polypeptide is capable of inhibiting both activin and GDF11, which are required by claim 69. The subject is monitored for criteria such as a hematocrit level greater than normal, wherein when this condition is met, the number of dose will be reduced and/or administration of a further dose delayed. The elected species for the disorder is anemia, and Applicant has also elected anemia associated with chronic renal disease or chronic renal failure as a sub-species of disorder. The polypeptide can be a fusion protein comprising an immunoglobulin Fc domain, and can comprise one or more modifications such as glycosylation of an amino acid. 
Regarding the limitations of claim 45-47, 54, and 66, Sherman et al claim a method for treating anemia comprising a polypeptide identical to instant SEQ ID NO:7 (see e.g. Sherman SEQ ID NO:7, and claim 1 and 17). After administration, clinically observable metrics such as hematocrit, red blood cell counts, and hemoglobin measurements can be measured after administration (see e.g. Figure 15-17, and column 8, 31, and Example 3, for example). The measurement can include hematocrit (see e.g. column 8, 31-32, 39, Example 3 for example), and in fact Examples 3 and 5 of Sherman measures hematocrit after ActRIIa-hFc administration in non-human primates and human patients (see e.g. column 38-40). Sherman et al recognize that after administration the measurements can be taken to evaluate the effect of the agent on the levels of the red blood cells and other parameters (see e.g. column 8 and 31)
Regarding the limitations of claim 60, Sherman et al teach that the anemia can be associated with chronic renal disease  (see e.g. claim 21, and columns 2 and 29). 
Regarding the limitations of claim 64, Sherman et al teach that the ActRIIa polypeptide can be a fusion protein (see e.g. claim 17), and can include ActRIIa-hFc (see e.g. Example 2 and claim 17), which is shown to comprise the sequence of instant SEQ ID NO:7 (see also e.g. claims 17). 
Regarding the limitations of claim 65, Sherman et al teach that the polypeptide can be modified by a glycosylated amino acid (see e.g. claim 16). 
Regarding the limitations of claims 69, Sherman et al confirm that this sequence would bind activin and GDF11 (see column 3, 38, and claim 1).  The polypeptide is structurally identical to the required polypeptide, and would inherently have the required function of binding to and inhibiting the required ligands.
Sherman et al do not disclose reducing and/or delaying doses of the polypeptide upon a determination that the subject that has a hematocrit level higher than normal as recited in instant claim 45-47 and 54.  
Parfrey teaches that prescribing EPO to patients with higher hemoglobin levels must take into account potential adverse outcomes including higher vascular access clotting and significantly higher cerebrovascular events (see e.g. page 172). Patients with higher hematocrit numbers experienced excess vascular access clotting and loss than in lower hematocrit groups (see e.g. page 172). The lack of benefit, potential increased risk for thrombogenic events, and high cost of small improvements in quality of life cannot be recommended for patients that have high hemoglobin (see e.g. page 173). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the measurements of Sherman et al to inform decisions regarding future dosing with ActRIIa polypeptides. Stimulating red blood cell production can cause higher hematocrit levels as indicated by Sherman. Because of the excessive quantities of red cells, the blood is usually thick, and its flow is retarded; it sometimes clots in the blood vessels (thrombosis) of the heart, the brain, or the extremities with serious consequence (see e.g. Parfrey). Sherman et al teaches that ActRIIa polypeptides, when administered, are effective to increase red blood cells in vivo (see columns 2 and 8). A medical professional would be motivated to monitor for increased red blood cell production as shown by hematocrit, upon administration of ActRIIa polypeptides, with the goal to control red blood cell levels to prevent the physiological symptoms associated with increased red blood cell mass. One of skill in the medical field would appreciate that monitoring red blood cells counts after administration of an agent known to cause erythrocytosis would provide useful information to guide dosing so that adverse side effects are minimized, and to identify development of secondary pathologies associated with the treatment. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to monitor red blood cell levels after administration of ActRIIa polypeptides in Sherman, since agents known to stimulate red blood cell production have been known to produce thrombotic events and other pathologies. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. As established by Parfrey, one of skill in the art would have known at the time of the invention that stimulating erythropoiesis with an exogenous agent to a high level of hematocrit could lead to blood clotting events. Knowing that abnormally high red blood cells numbers would produce clinical symptoms and possibly lead to life threatening conditions including blood clots due to thickening of the blood, one of skill in the art would be able to apply the known monitoring of red blood cell counts to monitor the status of patients that are receiving a therapeutic that stimulates red blood cell production such as ActRIIa. One of skill in the art would recognize the benefits of applying a known technique of monitoring red blood cells to guide dosing of the agent in order to maintain therapeutic benefits while preventing associated adverse events. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 45-47, 54, 60, 64-66, and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 7,988,973 (“Sherman”) in view of Parfrey (American Journal of Kidney Diseases, Vol. 47, Issue 1, p. 171-173, Jan. 1, 2006). Although the claims at issue are not identical, they are not patentably distinct from each other.

The instant claims are drawn to a method for treating a disorder in a subject comprising administering an ActRIIa polypeptide of SEQ ID NO:2, 3, or 7, wherein the elected species is SEQ ID NO:7. Applicant has indicated that this polypeptide is capable of inhibiting both activin and GDF11, which are required by claim 69. The subject is monitored for criteria such as a hematocrit level greater than normal, wherein when this condition is met, the number of dose will be reduced and/or administration of a further dose delayed. The elected species for the disorder is anemia, and Applicant has also elected anemia associated with chronic renal disease or chronic renal failure as a sub-species of disorder. The polypeptide can be a fusion protein comprising an immunoglobulin Fc domain, and can comprise one or more modifications such as glycosylation of an amino acid. 
Regarding the limitations of claim 45-47, 54, and 66, Sherman et al claim a method for treating anemia comprising a polypeptide identical to instant SEQ ID NO:7 (see e.g. Sherman SEQ ID NO:7, and claim 1 and 13-14). After administration, clinically observable metrics such as hematocrit, red blood cell counts, and hemoglobin measurements can be measured after administration (see e.g. Figure 10, 11, and 12, and column 30, for example). The measurement can include hematocrit (see e.g. column 30, Figure 4 for example), and in fact Example 2 of Sherman measures hematocrit after ActRIIa-hFc administration in non-human primates (see e.g. column 36-37). Sherman et al recognize that after administration the measurements can be taken to evaluate the effect of the agent on the levels of the red blood cells and other parameters (see e.g. column 5 and 30).
Regarding the limitations of claim 60, Sherman et al teach that the anemia can be associated with chronic renal disease  (see e.g. claim 22 and 27, and columns 2 and 29). 
Regarding the limitations of claim 64, Sherman et al teach that the ActRIIa polypeptide can be a fusion protein (see e.g. column 9), and can include ActRIIa-hFc (see e.g. Example 1), which is shown to comprise the sequence of instant SEQ ID NO:3 (see also e.g. claims 3 and 4). 
Regarding the limitations of claim 65, Sherman et al teach that the polypeptide can be modified by a glycosylated amino acid (see e.g. column 17, claim 5). 
Regarding the limitations of claims 69, Sherman et al confirm that this sequence would bind activin and GDF11 (see column 36, and claim 37).  The polypeptide is structurally identical to the required polypeptide, and would inherently have the required function of binding to and inhibiting the required ligands.
Sherman et al do not disclose reducing and/or delaying doses of the polypeptide upon a determination that the subject that has a hematocrit level higher than normal as recited in instant claim 45-47 and 54.  
Parfrey teaches that prescribing EPO to patients with higher hemoglobin levels must take into account potential adverse outcomes including higher vascular access clotting and significantly higher cerebrovascular events (see e.g. page 172). Patients with higher hematocrit numbers experienced excess vascular access clotting and loss than in lower hematocrit groups (see e.g. page 172). The lack of benefit, potential increased risk for thrombogenic events, and high cost of small improvements in quality of life cannot be recommended for patients that have high hemoglobin (see e.g. page 173). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the measurements of Sherman et al to inform decisions regarding future dosing with ActRIIa polypeptides. Stimulating red blood cell production can cause higher hematocrit levels as indicated by Sherman. Because of the excessive quantities of red cells, the blood is usually thick, and its flow is retarded; it sometimes clots in the blood vessels (thrombosis) of the heart, the brain, or the extremities with serious consequence (see e.g. Parfrey). Sherman et al teaches that ActRIIa polypeptides, when administered, are effective to increase red blood cells in vivo (see columns 2 and 8). A medical professional would be motivated to monitor for increased red blood cell production as shown by hematocrit, upon administration of ActRIIa polypeptides, with the goal to control red blood cell levels to prevent the physiological symptoms associated with increased red blood cell mass. One of skill in the medical field would appreciate that monitoring red blood cells counts after administration of an agent known to cause erythrocytosis would provide useful information to guide dosing so that adverse side effects are minimized, and to identify development of secondary pathologies associated with the treatment. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to monitor red blood cell levels after administration of ActRIIa polypeptides in Sherman, since agents known to stimulate red blood cell production have been known to produce thrombotic events and other pathologies. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. As established by Parfrey, one of skill in the art would have known at the time of the invention that stimulating erythropoiesis with an exogenous agent to a high level of hematocrit could lead to blood clotting events. Knowing that abnormally high red blood cells numbers would produce clinical symptoms and possibly lead to life threatening conditions including blood clots due to thickening of the blood, one of skill in the art would be able to apply the known monitoring of red blood cell counts to monitor the status of patients that are receiving a therapeutic that stimulates red blood cell production such as ActRIIa. One of skill in the art would recognize the benefits of applying a known technique of monitoring red blood cells to guide dosing of the agent in order to maintain therapeutic benefits while preventing associated adverse events. 


2. Claims 45-47, 54, 60, 64-66, and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 8,007,809 (“Sherman”) in view of Parfrey (American Journal of Kidney Diseases, Vol. 47, Issue 1, p. 171-173, Jan. 1, 2006). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method for treating a disorder in a subject comprising administering an ActRIIa polypeptide of SEQ ID NO:2, 3, or 7, wherein the elected species is SEQ ID NO:7. Applicant has indicated that this polypeptide is capable of inhibiting both activin and GDF11, which are required by claim 69. The subject is monitored for criteria such as a hematocrit level greater than normal, wherein when this condition is met, the number of dose will be reduced and/or administration of a further dose delayed. The elected species for the disorder is anemia, and Applicant has also elected anemia associated with chronic renal disease or chronic renal failure as a sub-species of disorder. The polypeptide can be a fusion protein comprising an immunoglobulin Fc domain, and can comprise one or more modifications such as glycosylation of an amino acid. 
Regarding the limitations of claim 45-47, 54, and 66, Sherman et al claim a method for treating anemia comprising a polypeptide identical to instant SEQ ID NO:7 (see e.g. Sherman SEQ ID NO:7, and claim 1 and 24-27). After administration, clinically observable metrics such as hematocrit, red blood cell counts, and hemoglobin measurements can be measured after administration (see e.g. Figure 10, 11, and 12, and column 8, 30, and Example 2, for example). The measurement can include hematocrit (see e.g. column 8, 30, Example 2, Figure 4 for example), and in fact Example 2 of Sherman measures hematocrit after ActRIIa-hFc administration in non-human primates (see e.g. column 37). Sherman et al recognize that after administration the measurements can be taken to evaluate the effect of the agent on the levels of the red blood cells and other parameters (see e.g. column 16 and 30)
Regarding the limitations of claim 60, Sherman et al teach that the anemia can be associated with chronic renal disease  (see e.g. claim 32, and columns 2 and 30). 
Regarding the limitations of claim 64, Sherman et al teach that the ActRIIa polypeptide can be a fusion protein (see e.g. column 19), and can include ActRIIa-hFc (see e.g. Example 1), which is shown to comprise the sequence of instant SEQ ID NO:3 (see also e.g. claims 1, 13 and 44). 
Regarding the limitations of claim 65, Sherman et al teach that the polypeptide can be modified by a glycosylated amino acid (see e.g. column 4). 
Regarding the limitations of claims 69, Sherman et al confirm that this sequence would bind activin and GDF11 (see column 36, and claim 1, 17, and 37).  The polypeptide is structurally identical to the required polypeptide, and would inherently have the required function of binding to and inhibiting the required ligands.
Sherman et al do not disclose reducing and/or delaying doses of the polypeptide upon a determination that the subject that has a hematocrit level higher than normal as recited in instant claim 45-47 and 54.  
Parfrey teaches that prescribing EPO to patients with higher hemoglobin levels must take into account potential adverse outcomes including higher vascular access clotting and significantly higher cerebrovascular events (see e.g. page 172). Patients with higher hematocrit numbers experienced excess vascular access clotting and loss than in lower hematocrit groups (see e.g. page 172). The lack of benefit, potential increased risk for thrombogenic events, and high cost of small improvements in quality of life cannot be recommended for patients that have high hemoglobin (see e.g. page 173). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the measurements of Sherman et al to inform decisions regarding future dosing with ActRIIa polypeptides. Stimulating red blood cell production can cause higher hematocrit levels as indicated by Sherman. Because of the excessive quantities of red cells, the blood is usually thick, and its flow is retarded; it sometimes clots in the blood vessels (thrombosis) of the heart, the brain, or the extremities with serious consequence (see e.g. Parfrey). Sherman et al teaches that ActRIIa polypeptides, when administered, are effective to increase red blood cells in vivo (see columns 2 and 8). A medical professional would be motivated to monitor for increased red blood cell production as shown by hematocrit, upon administration of ActRIIa polypeptides, with the goal to control red blood cell levels to prevent the physiological symptoms associated with increased red blood cell mass. One of skill in the medical field would appreciate that monitoring red blood cells counts after administration of an agent known to cause erythrocytosis would provide useful information to guide dosing so that adverse side effects are minimized, and to identify development of secondary pathologies associated with the treatment. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to monitor red blood cell levels after administration of ActRIIa polypeptides in Sherman, since agents known to stimulate red blood cell production have been known to produce thrombotic events and other pathologies. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. As established by Parfrey, one of skill in the art would have known at the time of the invention that stimulating erythropoiesis with an exogenous agent to a high level of hematocrit could lead to blood clotting events. Knowing that abnormally high red blood cells numbers would produce clinical symptoms and possibly lead to life threatening conditions including blood clots due to thickening of the blood, one of skill in the art would be able to apply the known monitoring of red blood cell counts to monitor the status of patients that are receiving a therapeutic that stimulates red blood cell production such as ActRIIa. One of skill in the art would recognize the benefits of applying a known technique of monitoring red blood cells to guide dosing of the agent in order to maintain therapeutic benefits while preventing associated adverse events. 

3. Claims 45-47, 54, 60, 64-66, and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,895,016 (“Sherman”) in view of Parfrey (American Journal of Kidney Diseases, Vol. 47, Issue 1, p. 171-173, Jan. 1, 2006). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method for treating a disorder in a subject comprising administering an ActRIIa polypeptide of SEQ ID NO:2, 3, or 7, wherein the elected species is SEQ ID NO:7. Applicant has indicated that this polypeptide is capable of inhibiting both activin and GDF11, which are required by claim 69. The subject is monitored for criteria such as a hematocrit level greater than normal, wherein when this condition is met, the number of dose will be reduced and/or administration of a further dose delayed. The elected species for the disorder is anemia, and Applicant has also elected anemia associated with chronic renal disease or chronic renal failure as a sub-species of disorder. The polypeptide can be a fusion protein comprising an immunoglobulin Fc domain, and can comprise one or more modifications such as glycosylation of an amino acid. 
Regarding the limitations of claim 45-47, 54, and 66, Sherman et al claim a method for treating anemia comprising a polypeptide identical to instant SEQ ID NO:7 (see e.g. Sherman SEQ ID NO:7, and claim 1 and 17). After administration, clinically observable metrics such as hematocrit, red blood cell counts, and hemoglobin measurements can be measured after administration (see e.g. Figure 15-17, and column 8, 31, and Example 3, for example). The measurement can include hematocrit (see e.g. column 8, 31-32, 39, Example 3 for example), and in fact Examples 3 and 5 of Sherman measures hematocrit after ActRIIa-hFc administration in non-human primates and human patients (see e.g. column 38-40). Sherman et al recognize that after administration the measurements can be taken to evaluate the effect of the agent on the levels of the red blood cells and other parameters (see e.g. column 8 and 31)
Regarding the limitations of claim 60, Sherman et al teach that the anemia can be associated with chronic renal disease  (see e.g. claim 21, and columns 2 and 29). 
Regarding the limitations of claim 64, Sherman et al teach that the ActRIIa polypeptide can be a fusion protein (see e.g. claim 17), and can include ActRIIa-hFc (see e.g. Example 2 and claim 17), which is shown to comprise the sequence of instant SEQ ID NO:7 (see also e.g. claims 17). 
Regarding the limitations of claim 65, Sherman et al teach that the polypeptide can be modified by a glycosylated amino acid (see e.g. claim 16). 
Regarding the limitations of claims 69, Sherman et al confirm that this sequence would bind activin and GDF11 (see column 3, 38, and claim 1).  The polypeptide is structurally identical to the required polypeptide, and would inherently have the required function of binding to and inhibiting the required ligands.
Sherman et al do not disclose reducing and/or delaying doses of the polypeptide upon a determination that the subject that has a hematocrit level higher than normal as recited in instant claim 45-47 and 54.  
Parfrey teaches that prescribing EPO to patients with higher hemoglobin levels must take into account potential adverse outcomes including higher vascular access clotting and significantly higher cerebrovascular events (see e.g. page 172). Patients with higher hematocrit numbers experienced excess vascular access clotting and loss than in lower hematocrit groups (see e.g. page 172). The lack of benefit, potential increased risk for thrombogenic events, and high cost of small improvements in quality of life cannot be recommended for patients that have high hemoglobin (see e.g. page 173). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the measurements of Sherman et al to inform decisions regarding future dosing with ActRIIa polypeptides. Stimulating red blood cell production can cause higher hematocrit levels as indicated by Sherman. Because of the excessive quantities of red cells, the blood is usually thick, and its flow is retarded; it sometimes clots in the blood vessels (thrombosis) of the heart, the brain, or the extremities with serious consequence (see e.g. Parfrey). Sherman et al teaches that ActRIIa polypeptides, when administered, are effective to increase red blood cells in vivo (see columns 2 and 8). A medical professional would be motivated to monitor for increased red blood cell production as shown by hematocrit, upon administration of ActRIIa polypeptides, with the goal to control red blood cell levels to prevent the physiological symptoms associated with increased red blood cell mass. One of skill in the medical field would appreciate that monitoring red blood cells counts after administration of an agent known to cause erythrocytosis would provide useful information to guide dosing so that adverse side effects are minimized, and to identify development of secondary pathologies associated with the treatment. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to monitor red blood cell levels after administration of ActRIIa polypeptides in Sherman, since agents known to stimulate red blood cell production have been known to produce thrombotic events and other pathologies. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. As established by Parfrey, one of skill in the art would have known at the time of the invention that stimulating erythropoiesis with an exogenous agent to a high level of hematocrit could lead to blood clotting events. Knowing that abnormally high red blood cells numbers would produce clinical symptoms and possibly lead to life threatening conditions including blood clots due to thickening of the blood, one of skill in the art would be able to apply the known monitoring of red blood cell counts to monitor the status of patients that are receiving a therapeutic that stimulates red blood cell production such as ActRIIa. One of skill in the art would recognize the benefits of applying a known technique of monitoring red blood cells to guide dosing of the agent in order to maintain therapeutic benefits while preventing associated adverse events. 

4. Claims 45-47, 54, 64, 65, and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/132,024 (reference application) in view of Parfrey (American Journal of Kidney Diseases, Vol. 47, Issue 1, p. 171-173, Jan. 1, 2006). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method for treating a disorder in a subject comprising administering an ActRIIa polypeptide of SEQ ID NO:2, 3, or 7, wherein the elected species is SEQ ID NO:7. Applicant has indicated that this polypeptide is capable of inhibiting both activin and GDF11, which are required by claim 69. The subject is monitored for criteria such as a hematocrit level greater than normal, wherein when this condition is met, the number of dose will be reduced and/or administration of a further dose delayed. The elected species for the disorder is anemia, and Applicant has also elected anemia associated with chronic renal disease or chronic renal failure as a sub-species of disorder. The polypeptide can be a fusion protein comprising an immunoglobulin Fc domain, and can comprise one or more modifications such as glycosylation of an amino acid. 
Regarding the limitations of claim 45-47, and 54, the reference application claims a composition for therapeutic administration and a method for promoting erythropoiesis comprising a polypeptide identical to instant SEQ ID NO:2 (see e.g. SEQ ID NO:2, claims 1-5). 
Regarding the limitations of claim 64, the reference application teaches that the ActRIIa polypeptide can be a fusion protein (see e.g. claim 11-12), which would create a protein of ActRIIa-hFc (see e.g. claim 12). 
Regarding the limitations of claim 65, the reference application teaches that the polypeptide can be glycosylated, which means that at least one amino acid is glycosylated. (see e.g. claim 6). 
Regarding the limitations of claims 69, the reference application confirms that this sequence would bind activin (see claims 16-17).  The polypeptide is structurally identical to the required polypeptide, and would inherently have the required function of binding to and inhibiting the required ligands.
The reference application does not disclose reducing and/or delaying doses of the polypeptide upon a determination that the subject that has a hematocrit level higher than normal as recited in instant claim 45-47 and 54.  
Parfrey teaches that prescribing EPO, which is an agent to increase erythropoiesis, to patients with higher hemoglobin levels must take into account potential adverse outcomes including higher vascular access clotting and significantly higher cerebrovascular events (see e.g. page 172). Patients with higher hematocrit numbers experienced excess vascular access clotting and loss than in lower hematocrit groups (see e.g. page 172). The lack of benefit, potential increased risk for thrombogenic events, and high cost of small improvements in quality of life cannot be recommended for patients that have high hemoglobin (see e.g. page 173). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to apply the claimed ActRIIa polypeptides from the reference application to treat anemia, since the agents are disclosed to increase erythropoiesis. Further, one of skill in the art would be motivated to use the measurements of the reference application to inform decisions regarding future dosing with ActRIIa polypeptides. Stimulating red blood cell production can cause higher hematocrit levels as indicated by the reference application. Because of the excessive quantities of red cells, the blood is usually thick, and its flow is retarded; it sometimes clots in the blood vessels (thrombosis) of the heart, the brain, or the extremities with serious consequence (see e.g. Parfrey). The reference application teaches that ActRIIa polypeptides, when administered, are effective to increase red blood cells in vivo (see columns 2 and 8). A medical professional would be motivated to monitor for increased red blood cell production as shown by hematocrit, upon administration of ActRIIa polypeptides, with the goal to control red blood cell levels to prevent the physiological symptoms associated with increased red blood cell mass. One of skill in the medical field would appreciate that monitoring red blood cells counts after administration of an agent known to cause erythrocytosis would provide useful information to guide dosing so that adverse side effects are minimized, and to identify development of secondary pathologies associated with the treatment. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to monitor red blood cell levels after administration of ActRIIa polypeptides in the reference application, since agents known to stimulate red blood cell production have been known to produce thrombotic events and other pathologies. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. As established by Parfrey, one of skill in the art would have known at the time of the invention that stimulating erythropoiesis with an exogenous agent to a high level of hematocrit could lead to blood clotting events. Knowing that abnormally high red blood cells numbers would produce clinical symptoms and possibly lead to life threatening conditions including blood clots due to thickening of the blood, one of skill in the art would be able to apply the known monitoring of red blood cell counts to monitor the status of patients that are receiving a therapeutic that stimulates red blood cell production such as ActRIIa. One of skill in the art would recognize the benefits of applying a known technique of monitoring red blood cells to guide dosing of the agent in order to maintain therapeutic benefits while preventing associated adverse events. 
Further, the Federal Circuit has held that obviousness-type double patenting exists for method claims that simply claim the disclosed use of a composition in the specification.  See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  The copending specification discloses treatment of anemia for the composition of claims 1-17 (see e.g. page 7 of the specification). The instant application and the copending application are not divisional applications resulting from restriction, and therefore no protection under  the provisions of 35 USC 121. 

5. Claims 45-47, 54, 64, 65, and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/395,365 (reference application) in view of Parfrey (American Journal of Kidney Diseases, Vol. 47, Issue 1, p. 171-173, Jan. 1, 2006). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method for treating a disorder in a subject comprising administering an ActRIIa polypeptide of SEQ ID NO:2, 3, or 7, wherein the elected species is SEQ ID NO:7. Applicant has indicated that this polypeptide is capable of inhibiting both activin and GDF11, which are required by claim 69. The subject is monitored for criteria such as a hematocrit level greater than normal, wherein when this condition is met, the number of dose will be reduced and/or administration of a further dose delayed. The elected species for the disorder is anemia, and Applicant has also elected anemia associated with chronic renal disease or chronic renal failure as a sub-species of disorder. The polypeptide can be a fusion protein comprising an immunoglobulin Fc domain, and can comprise one or more modifications such as glycosylation of an amino acid. 
Regarding the limitations of claim 45-47, and 54, the reference application claims a composition for therapeutic administration and a method for promoting erythropoiesis comprising a polypeptide identical to instant SEQ ID NO:2 (see e.g. SEQ ID NO:2, claims 1-5). 
Regarding the limitations of claim 64, the reference application teaches that the ActRIIa polypeptide can be a fusion protein (see e.g. claim 11-12), which would create a protein of ActRIIa-hFc (see e.g. claim 12). 
Regarding the limitations of claim 65, the reference application teaches that the polypeptide can be glycosylated, which means that at least one amino acid is glycosylated. (see e.g. claim 6). 
Regarding the limitations of claims 69, the reference application confirms that this sequence would bind activin (see claims 16-17).  The polypeptide is structurally identical to the required polypeptide, and would inherently have the required function of binding to and inhibiting the required ligands.
The reference application does not disclose reducing and/or delaying doses of the polypeptide upon a determination that the subject that has a hematocrit level higher than normal as recited in instant claim 45-47 and 54.  
Parfrey teaches that prescribing EPO, which is an agent to increase erythropoiesis, to patients with higher hemoglobin levels must take into account potential adverse outcomes including higher vascular access clotting and significantly higher cerebrovascular events (see e.g. page 172). Patients with higher hematocrit numbers experienced excess vascular access clotting and loss than in lower hematocrit groups (see e.g. page 172). The lack of benefit, potential increased risk for thrombogenic events, and high cost of small improvements in quality of life cannot be recommended for patients that have high hemoglobin (see e.g. page 173). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to apply the claimed ActRIIa polypeptides from the reference application to treat anemia, since the agents are disclosed to increase erythropoiesis. Further, one of skill in the art would be motivated to use the measurements of the reference application to inform decisions regarding future dosing with ActRIIa polypeptides. Stimulating red blood cell production can cause higher hematocrit levels as indicated by the reference application. Because of the excessive quantities of red cells, the blood is usually thick, and its flow is retarded; it sometimes clots in the blood vessels (thrombosis) of the heart, the brain, or the extremities with serious consequence (see e.g. Parfrey). The reference application teaches that ActRIIa polypeptides, when administered, are effective to increase red blood cells in vivo (see columns 2 and 8). A medical professional would be motivated to monitor for increased red blood cell production as shown by hematocrit, upon administration of ActRIIa polypeptides, with the goal to control red blood cell levels to prevent the physiological symptoms associated with increased red blood cell mass. One of skill in the medical field would appreciate that monitoring red blood cells counts after administration of an agent known to cause erythrocytosis would provide useful information to guide dosing so that adverse side effects are minimized, and to identify development of secondary pathologies associated with the treatment. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to monitor red blood cell levels after administration of ActRIIa polypeptides in the reference application, since agents known to stimulate red blood cell production have been known to produce thrombotic events and other pathologies. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. As established by Parfrey, one of skill in the art would have known at the time of the invention that stimulating erythropoiesis with an exogenous agent to a high level of hematocrit could lead to blood clotting events. Knowing that abnormally high red blood cells numbers would produce clinical symptoms and possibly lead to life threatening conditions including blood clots due to thickening of the blood, one of skill in the art would be able to apply the known monitoring of red blood cell counts to monitor the status of patients that are receiving a therapeutic that stimulates red blood cell production such as ActRIIa. One of skill in the art would recognize the benefits of applying a known technique of monitoring red blood cells to guide dosing of the agent in order to maintain therapeutic benefits while preventing associated adverse events. 
Further, the Federal Circuit has held that obviousness-type double patenting exists for method claims that simply claim the disclosed use of a composition in the specification.  See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  The copending specification discloses treatment of anemia for the composition of claims 1-17 (see e.g. page 7 of the specification). The instant application and the copending application are not divisional applications resulting from restriction, and therefore no protection under  the provisions of 35 USC 121. 


6. Claims 45-47, 54, 60, 64-66, and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 5-17, and 30-32 of copending Application No. 17/395,372 (reference application) in view of Parfrey (American Journal of Kidney Diseases, Vol. 47, Issue 1, p. 171-173, Jan. 1, 2006). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method for treating a disorder in a subject comprising administering an ActRIIa polypeptide of SEQ ID NO:2, 3, or 7, wherein the elected species is SEQ ID NO:7. Applicant has indicated that this polypeptide is capable of inhibiting both activin and GDF11, which are required by claim 69. The subject is monitored for criteria such as a hematocrit level greater than normal, wherein when this condition is met, the number of dose will be reduced and/or administration of a further dose delayed. The elected species for the disorder is anemia, and Applicant has also elected anemia associated with chronic renal disease or chronic renal failure as a sub-species of disorder. The polypeptide can be a fusion protein comprising an immunoglobulin Fc domain, and can comprise one or more modifications such as glycosylation of an amino acid. 
Regarding the limitations of claim 45-47, 54, and 66, the copending application claims a method for increasing red blood cells levels and bone formation in a patient with anemia (see e.g. claim 3, 5 and 30) comprising a polypeptide identical to instant SEQ ID NO:7 (see e.g. copending application SEQ ID NO:7, and claim 1, 12, and 17). 
Regarding the limitations of claim 60, the copending application teaches that the patient can have end stage renal disease (see e.g. claim 3 and 32). 
Regarding the limitations of claim 64, the copending application teaches that the ActRIIa polypeptide can be a fusion protein (see e.g. claim 17), and can include ActRIIa-hFc (see e.g. claim 17), which is shown to comprise the sequence of instant SEQ ID NO:7 (see e.g. claim 17). 
Regarding the limitations of claim 65, the copending application teaches that the polypeptide can be modified by a glycosylated amino acid (see e.g. claim 16). 
Regarding the limitations of claims 69, the copending application teaches that the polypeptide sequence would bind activin (see claim 8 and 13).  The polypeptide is structurally identical to the required polypeptide, and would inherently have the required function of binding to and inhibiting the required ligands.
The copending application does not disclose reducing and/or delaying doses of the polypeptide upon a determination that the subject that has a hematocrit level higher than normal as recited in instant claim 45-47 and 54.  
Parfrey teaches that prescribing EPO to patients with higher hemoglobin levels must take into account potential adverse outcomes including higher vascular access clotting and significantly higher cerebrovascular events (see e.g. page 172). Patients with higher hematocrit numbers experienced excess vascular access clotting and loss than in lower hematocrit groups (see e.g. page 172). The lack of benefit, potential increased risk for thrombogenic events, and high cost of small improvements in quality of life cannot be recommended for patients that have high hemoglobin (see e.g. page 173). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the measurements of the copending application to inform decisions regarding future dosing with ActRIIa polypeptides. Stimulating red blood cell production can cause higher hematocrit levels as indicated by Parfrey. Because of the excessive quantities of red cells, the blood is usually thick, and its flow is retarded; it sometimes clots in the blood vessels (thrombosis) of the heart, the brain, or the extremities with serious consequence (see e.g. Parfrey). The copending application teaches that ActRIIa polypeptides, when administered, are effective to increase red blood cells in vivo (see columns 2 and 8). A medical professional would be motivated to monitor for increased red blood cell production as shown by hematocrit, upon administration of ActRIIa polypeptides, with the goal to control red blood cell levels to prevent the physiological symptoms associated with increased red blood cell mass. One of skill in the medical field would appreciate that monitoring red blood cells counts after administration of an agent known to cause erythrocytosis would provide useful information to guide dosing so that adverse side effects are minimized, and to identify development of secondary pathologies associated with the treatment. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to monitor red blood cell levels after administration of ActRIIa polypeptides in the copending application, since agents known to stimulate red blood cell production have been known to produce thrombotic events and other pathologies. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. As established by Parfrey, one of skill in the art would have known at the time of the invention that stimulating erythropoiesis with an exogenous agent to a high level of hematocrit could lead to blood clotting events. Knowing that abnormally high red blood cells numbers would produce clinical symptoms and possibly lead to life threatening conditions including blood clots due to thickening of the blood, one of skill in the art would be able to apply the known monitoring of red blood cell counts to monitor the status of patients that are receiving a therapeutic that stimulates red blood cell production such as ActRIIa. One of skill in the art would recognize the benefits of applying a known technique of monitoring red blood cells to guide dosing of the agent in order to maintain therapeutic benefits while preventing associated adverse events. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	7/30/33